Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Claim Rejections - 35 USC § 103
2.	Claims 1-2, 13-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al. (US Patent 8,428,758) in view of Kim et al. (US Patent 10,127,911) and further in view of Rossmann (2014/0073298).
As to claim 1, Naik teaches a playback device comprising: a network interface (Fig. 2, network device 58); one or more microphones (col. 7, lines 36-40); an audio stage (Fig. 2, 42 and 62); one or more speakers (col. 7, lines 36-55); one or more processors (Fig. 2; processor(s) 50); a housing (Fig. 1, the phone), the housing carrying at least the network interface, the one or more microphones, the audio stage, the one or more speakers, the one or more processors, and data storage having stored therein instructions executable by the one or more processors to cause the playback device to perform functions (Figs. 1-2; at least col. 7, line 36 through col. 8, line 7) comprising: while playing back first audio in a given environment at a given loudness via the one or more speakers (col. 7, lines 43-62; col. 2, lines 12-23; col. 13, lines 56-60): recording, via the one or more microphones, audio into a buffer (col. 12, lines 36-43); ducking the first audio, into the buffer, audio representing a voice feedback (col. 1, lines 32-39); receiving, during playback in response to a feedback event, second audio stream 
Kim, in the same field of endeavor, teaches detecting a wake word to invoke a voice assistant and in response to detecting the wake word sending, to the voice assistant, the recorded audio in the buffer generated from an audio recording of a speaker’s voice (col. 6, line 58 through col. 7, line 27). Kim further teaches device 102 can further include various peripheral devices and I/O subsystem that are coupled to the peripherals interface (col. 4, lines 12-16 and 37-38) and the contextual information includes information associated with the physical state of the device, for example power level, cellular signal strength (col. 5, line 65 through col. 6, line 8); hence it would have been obvious to incorporate an amplifier coupled to the peripherals interface that can increase power of a signal to increase power level of cellular signal strength. It would have been obvious that the combination of Naik and Kim teach in response to detecting 
Rossmann, in the same field of endeavor, teaches ducking or reducing the sound input from the game while the user is speaking, the sound channel that is reduced in volume or ducked while the sound channel that is made to nominate or the users’ voice comments dominate over the game sound track while they are speaking and the invention’s recording software can be made to favor the sound from the user or game sound ([0032]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Kim and Rossmann into the teachings of Naik for the purpose of detecting wake words and speech recognition techniques used to determine whether the wake word and command matches the audio of the voice input; and ducking audio from the game while recording user voice in order for the recording to dominate over other audio/sound heard by the system.
As to claims 2 and 15, Rossmann teaches ducking or reducing the sound input from the game while the user is speaking, the sound channel that is reduced in volume or ducked while the sound channel that is made to nominate or the users’ voice comments dominate over the game sound track while they are speaking ([0032]); and Naik teaches ducking the firstMcDONNELL BOEHNEN HULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVECHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001audio to a first volume level, and wherein ducking the first audio while playing back the ducked first audio concurrently with the second audio representing the spoken response to the voice input comprises ducking the first audio to a second volume level that is different from the first volume level (col. 1, lines 32-39; col. 9, line 64 through col. 10, line 19; col. 13, lines 43-52 – it would have been obvious 
As to claims 13 and 19, Kim teaches the playback device of claim 1 and the method of claim 14, wherein sending, to the voice assistant, the recorded audio in the buffer representing the voice input to the voice assistant comprises sending, to one or more servers associated with the voice assistant, the recorded audio in the buffer representing the voice input to the voice assistant (col. 6, line 58 through col. 7, line 27).
Claims 14 and 20 rejected for the same reasons discussed above with respect to claim 1. With respect to claim 20, Naik further teaches a non-transitory computer readable medium having stored therein instructions that when executed by one or more processors of a playback device cause the playback device to perform the steps of the claim (col. 8, lines 34-47; col. 27, lines 29-34).

3.	Claims 3-4, 6, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Naik, Kim, and Rossmann in view of Rand (2016/0036962).
As to claims 3 and 16, Naik, Kim, and Rossmann do not explicitly discussed the playback device of claim 2 and the method of claim 15, wherein the functions further comprise determining a loudness of background noise in the given environment, and wherein ducking the first audio to the second volume level that is different from the first volume level comprises ducking the first audio to a particular volume level that is based on the loudness of background noise in the given environment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claims invention to incorporate the teachings of Rand into the teachings of Naik, Kim, and Rossmann for the purpose of reducing the level of one audio signal by the presence of another and level of ducking to levels calculated based on background noise and other factors.
As to claims 4 and 17, Rand teaches the playback device of claim 3 and the method of claim 16, wherein ducking the first audio to the particular volume level that is based on the loudness of background noise in the given environment ([0009, 0136]) comprises ducking the first audio in proportion to a difference between the given loudness of the first audio and the determined loudness of the background noise ([0136]).
As to claim 6, Rand teaches each device couples to a microphone, audio signals admitted through the microphones wherein signals are identified as either human voice or not, playing background audio from a source other than the device’s microphone (claim 53), microphones for recording the loudness of the background noise in the given environment and using sample of background noise to set or change the voice activity detection threshold ([0206]), it would have been obvious to modify Rand so that microphones is used for measuring the loudness of the recorded background noise in .

4.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Naik, Kim, and Rossmann as applied to claim 1 in view of Odom (US Patent 5,740,260).
	As to claim 11, Naik teaches while playing back first audio in a given environment at a given loudness (col. 2, lines 17-18; col. 13, lines 56-60), and playing back the ducked first audio concurrently with the second audio (col. 10, lines 1-19).  Naik, Kim, and Rossmann do not teach a first playback device of a group of playback device and playing back the ducked first audio concurrently with the second audio in synchrony with one or more second playback devices.
	Odom teaches analog signal processors are more effective in equipment such as audio compressors, duckers, noise reduction systems, and the like (col. 2, lines 18-25); synchronizing outputs of digital and analog devices (col. 2, lines 47-53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to incorporate the teachings of Odom into the teachings of Naik, Kim, and Rossmann for the purpose of having the entire ensemble of devices function as a single system, as discussed by Odom in col. 9, lines 10-15.
Allowable Subject Matter
5.	Claims 5, 7, 9, 12, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 objected because it 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,942,678. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S Patent 9,942,678 with obvious wording variations.
 U.S. Patent Application 16/806,747
U.S. Patent 9,942,678
A playback device comprising:
a network interface;

an audio stage comprising an amplifier;
one or more speakers;
one or more processors;

a network interface;

an audio stage comprising an amplifier;
one or more speakers;
one or more processors;

a housing, the housing carrying at least the network interface, the one or more microphones, the audio stage, the one or more speakers, the one or more processors, and computer readable media having stored therein instructions executable by the one or more processors to cause the playback device to perform operations comprising:
while playing back first audio in a given environment at a given loudness via the audio stage and the one or more speakers: 
while playing back first audio in a given environment at a given loudness via the audio stage and the one or more speakers: 
recording, via the one or more microphones, audio into a buffer;
capturing, via the one or more microphones, a voice input;
detecting, within the recorded audio, a wake word to invoke a voice assistant;
determining that the captured voice input incudes audio data representing a wake word to invoke a voice assistant service;

in response to determining that the captured voice input includes audio data representing the wake word to invoke the voice assistant service: sending, via the  network interface to one or more servers of the voice assistant service, the voice input and determining a loudness of background noise in the given environment, wherein the background noise comprises ambient noise in the given environment;
receiving, from the voice assistant in response to the voice input, second audio representing a spoken response to the voice input; and
after determining the loudness of background noise, receiving, via the network interface from the one or more servers of the voice assistant service in response to the voice input, second audio data representing a spoken response to the voice input;
in response to receiving the second audio representing the spoken response to the voice input, ducking the first audio while playing back the ducked first audio concurrently with the second audio 

playing back the ducked first audio concurrently with the second audio representing the spoken response to the voice input via the audio stage and the one or more speakers.


The examiner also notes that claims 5, 6, 7, 8, 9, 10, 11, 12, 14, 18, 20 of the ‘747 Application respectively corresponds to Claim 2, 6, 7, 8, 3, 4, 5, 9, 17, 18, 11 of the ‘678 Application.
Response to Arguments
8.	Applicant's arguments filed 9/13/21 have been fully considered but they are not persuasive.
Applicant argues that the combination of Naik, Kim, and Rossmann fail to teach in response to detecting the wake word ducking the first audio while recording, into the buffer, audio representing a voice input to the voice assistant. Examiner respectfully submits that Naik teaches in response to receiving the second voice media file, ducking the primary media file while playing back the ducked primary media file concurrently with the second voice media file (col. 9, line 64 through col. 10, line 19; col. 13, lines 43-52); and Kim, in the same field of endeavor, teaches detecting a wake word to invoke a voice assistant and in response to detecting the wake word sending, to the voice assistant, the recorded audio in the buffer generated from an audio recording of a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the combination of Naik, Kim, and Rossmann fail to teach “in response to receiving the second audio representing the spoken response to the voice input, ducking the first audio while playing back the ducked first audio concurrently with the second audio…” Examiner respectfully disagrees. Naik teaches in response to the second media voice feedback, ducking the primary media the primary media in order to maintain a desired relative loudness difference between the primary and secondary media streams during the period of concurrently playback in order to improve the perceptibility of a secondary media item such as a voice feedback announcement (col. 9, line 64 through col. 10, line 19; col. 13, lines 43-52).
Applicant argues that a person of ordinary skill in the art would not be motivated to combine Naik and Kim. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Naik teaches a playback device comprising: a network interface (Fig. 2, network device 58); one or more microphones (col. 7, lines 36-40); an audio stage (Fig. 2, 42 and 62); one or more speakers (col. 7, lines 36-55); one or more processors (Fig. 2; processor(s) 50); a housing (Fig. 1, the phone), the housing carrying at least the network interface, the one or more microphones, the audio stage, the one or more speakers, the one or more processors, and data storage having stored therein instructions executable by the one or more processors to cause the playback device to perform functions (Figs. 1-2; at least col. 7, line 36 through col. 8, line 7) comprising: while playing back first audio in a given environment at a given loudness via the one or more speakers (col. 7, lines 43-62; col. 2, lines 12-23; col. 13, lines 56-60): recording, via the one or more microphones, audio into a buffer (col. 12, lines 36-43); ducking the first audio, into the buffer, audio representing a voice feedback (col. 1, lines 32-39); receiving, during playback in response to a feedback event, second audio stream includes a voice announcement pertaining to the primary audio stream and the primary audio data and the voice feedback data are analyzed to determine a loudness value (col. 2, lines 8-25; col. 9, line 64 through col. 10, line 19; col. 13, lines 43-52); and in response to receiving the second voice feedback file, ducking the primary media file while playing back the ducked primary media file concurrently with the second voice feedback file; and Kim, in the same field of endeavor, teaches the missing features of detecting a wake word to invoke a voice assistant and in response to detecting the .
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652